DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 07/13/2022. The objections to the drawings and specification have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1 and 3-10 remain pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 was filed after the mailing date of the non-final office action on 05/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Mamemoto (JP 2006200785). The prior art of record teaches a storage system that comprises an intake duct passing through the second exterior bottom portion, and having a first end which is in communication with the first storage compartment and a second end which is exposed to the indoor area, and wherein the second end of the intake duct is positioned directly above the exothermic surface; however, the reference fails to disclose, suggest or teach an exhaust duct mounted at the second exterior bottom portion of the first storage, and having a first end which is in communication with the first storage compartment and a second end which is exposed to the indoor area, and wherein the second end of the exhaust duct is spaced apart in a lateral direction from the second end of the intake duct and the exothermic surface.
Therefore, independent claim 1 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763